Citation Nr: 1534035	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  14-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to May 1988; he died in May 1998.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2007 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, Regional Office (RO), which reopened a claim of entitlement to service connection for the cause of the Veteran's death, but denied the claim on the merits.  The appellant perfected a timely appeal to that decision.  

The Board notes that, in her substantive appeal (VA Form 9), received in May 2014, the appellant requested a videoconference hearing before the Board.  By letter, dated in December 2014, the appellant was advised that she was scheduled for a hearing on January 29, 2015.  However, on January 22, 2015, the appellant requested that her hearing be cancelled.  See 38 C.F.R. § 20.704(e) (2014).  

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Board must determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue has been characterized as noted on the title page.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the appellant's claim.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  In a September 1998 rating decision, the RO denied service connection for the cause of the Veteran's death.  The appellant was notified of that decision in October 1998, but she did not initiate an appeal.  

2.  The evidence added to the record since the final decision in September 1998 is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.  

3.  The Veteran died in May 1998.  The certificate of death lists the immediate cause of death as myocardial infarction.  

4.  Resolving reasonable doubt in favor of the appellant, the evidence supports a finding that the Veteran's duties and responsibilities in service as a munitions specialist while serving at the U-Tapao Base in Thailand, during the Vietnam Era, exposed him to herbicides during service.  

5.  The Veteran's cause of death due to myocardial infarction is related to his presumed exposure to herbicides during his military service.  


CONCLUSIONS OF LAW

1.  A September 1998 rating decision that denied entitlement to service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  Evidence received since the September 1998 rating decision is new and material; the appellant's claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).  

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2014).  In this decision, the Board grants service connection for the cause of the Veteran's death.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  


II.  Pertinent Laws, Regulations, and Court Precedents.

When a claimant fails to timely appeal an RO decision denying his or her claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Under pertinent regulations, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


III.  Factual background.

At the time of the prior denial, in September 1998, the record included the Veteran's DD Form 214, which reflected active duty from September 1985 to May 1988.  The record indicated that the Veteran's military occupational specialty was munitions system technician and fire protection specialist.  He was awarded the National Defense Service Medal, the Armed Forces Expeditionary Medal, the Vietnam Service Medal with five bronze stars, the Republic of Vietnam Gallantry Cross with Device, and the Republic of Vietnam Campaign Medal.  

Also of record at the time were service treatment records (STRs), for the period from September 1985 to May 1988, which showed that the Veteran was seen at the emergency room in April 1987 for gradual onset of pressure and pain in the left upper chest.  He also complained of numbness of the left arm with chest pain.  He denied any shortness of breath.  The assessment was R/O myocardial infarction.  The record indicates that the Veteran underwent heart catheterization.  A treatment note, dated April 27, 1987, reflects an assessment of status post non-specific chest pain, heart catheterization.  

On the occasion of an initial VA examination in August 1988, it was noted that the Veteran was hospitalized for chest pain at the Grissom Air Force Base in May 1987 and then transferred to St. Vincent's hospital where he underwent a cardiac catheterization showing slight coronary artery disease.  Examination of the chest showed normal bilateral movement and the chest was clear to auscultation both anteriorly and posteriorly.  The pertinent diagnosis was slight coronary artery disease.  

By a rating action in October 1988, service connection was established for status postoperative residuals of two left knee meniscectomies, rated as 10 percent disabling; status postoperative arthroscopic ligament and cartilage surgery, right knee, evaluated as 10 percent disabling; and status post correction of tibial angulation, with excision of left distal fibula, rated as 10 percent disabling.  The RO denied service connection for coronary artery disease.  

Received in September 1998 was an application for DIC benefits (VA Form 21-534).  Submitted in support of the claim was a statement from the appellant, wherein she reported that the Veteran had chest pains while in military service in 1986/1987, and he was sent for treatment.  She noted that the Veteran subsequently suffered heart attacks in September 1995 and again in May 1998, which resulted in his death.  

Submitted in support of the appellant's claim was a certificate of death, filed May 13, 1998, indicating that the Veteran died on May [REDACTED], 1998; the primary cause of death was myocardial infarction.  

By a rating action in September 1998, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  It was determined that the evidence failed to show that the myocardial infarction was related to military service.  The RO also determined that there was no indication that any of the service-connected conditions were directly related to the immediate cause of death, and they were not shown to have materially contributed to Veteran's death.  By letter dated in October 1998, the Appellant was informed of the denial of her claim and of her procedural and appellate rights.  The appellant did not appeal that decision and it became final.  

Received in June 2011 was VA Form 21-534, wherein the appellant indicated that she was once again seeking to establish service connection for the cause of the Veteran's death.  Attached to the claim was a statement in support of claim (VA Form 21-4138), dated in November 2010, wherein the appellant indicated that the Veteran passed away in May 1998 due to a heart attack.  The appellant noted that the cause of the Veteran's death was Ischemic Heart Disease; she pointed out that the Veteran served in Vietnam, and he was awarded the Vietnam Service Medal with five bronze stars, Republic of Vietnam Campaign Medal, and the Republic of Vietnam Gallantry Cross with Device.  

Received in August 2011 was a response from the National Personnel Records Center (NPRC), indicating that the records showed that the Veteran served in the Republic of Vietnam; however, it was noted that the exact tour dates were unclear.  

Received in October 2012 were documents regarding the use of Agent Orange in Thailand.  In an attached statement in support of claim, dated in September 2012, the appellant maintained that the Veteran was stationed outside of the Air bases in Thailand and participated in hauling of munitions from off-site locations on a daily basis.  

In a deferred rating decision, dated in April 2014, it was noted that the Veteran's personnel records show that he served in Thailand, U-Tapao Air Force Base, as a Munitions Specialist from May 31, 1969 to May 30, 1970.  It was noted that the Veteran was responsible for the delivery of MK82 and M117 bombs to booster assembly, bomb assembly, and preload operations.  It was further noted that the personnel records show that the Veteran frequently supervised the delivery of munitions and components to the flight line.  

Of record is a memorandum regarding herbicide use in Thailand during the Vietnam Era.  It was noted that the Compensation and Pension Service had reviewed a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense; that list contains 71 sites within the U.S. and in foreign countries where tactical herbicides, such as Agent Orange were used, tested, or stored.  It was further noted that the list does not contain names of individuals.  In addition, the Project CHECO Southeast Asia Report; Base Defense in Thailand, produced during the Vietnam era, had been reviewed.  Tactical herbicides, such as Agent Orange, were used and stored in Vietnam not Thailand.  It was noted that a letter from the Department of the Air Force stated that, other than the 1964 test on the Pranburi Military Reservation, there were no records of tactical herbicide storage or use in Thailand.  A request to JSRRC for any information that this organization can provide to corroborate the Veteran's claimed exposure.  

In another memorandum, dated in May 2014, it was determined that they had determined that the information required to corroborate and/or verify herbicide exposure was insufficient to send to the U.S. Air Force and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of U.S. Air Force or National Archives and Records Administration (NARA) records.  It was further determined that the Veteran's personnel records and service treatment records were reviewed and they failed to provide the information necessary to concede and/or verify herbicide exposure or any other information that would allow for meaningful research to verify herbicide exposure.  

Received in September 2014 was a copy of a Discharge summary from Northside Cardiology Hospital, which shows that the Veteran was transferred to the hospital in September 1995 from St. Vincent Hospital.  It was noted that the Veteran had no significant past medical history.  It was reported that he apparently had a normal cardiac catheterization in 1986 for atypical chest discomfort.  He had not had chest pain; however, on the morning of the admission, he woke up with severe substernal chest discomfort.  There was associated shortness of breath and diaphoresis.   He was then seen at the emergency room at Logansport hospital, where he was diagnosed with an acute anterior wall myocardial infarction.  He was treated with thrombolytic therapy with TPA.  He subsequently had ventricular tachycardia and was cardioverted; he was then placed, initially, on intravenous lidocaine and this was switched subsequently, to intravenous procainamide   He was also placed on Lopressor aspirin, and intravenous nitroglycerin.  The Veteran was subsequently transferred to St Vincent Hospital for further management  He underwent cardiac catheterization on September 15, 1995; his LAD was found to be subtotally occluded.  He had marked anterior, apical and inferobasilar hypokinesis.  He was kept on heparin for an additional 72 hours post myocardial infarction and a stent was placed in his LAD.  He was therefore able to be sent home on a combination of calcium channel blockers, aspirin, and Ticlid.  The discharge diagnoses were acute anterior wall myocardial infarction, cigarette abuse.  

Of record is an affidavit from the appellant, dated in February 2015, who related that she met the Veteran while he was in the service in October 1968; he was sent to U-Tapao, Thailand in May 1969.  The appellant reported that the Veteran was first diagnosed with chest pain in January 1981.  She stated that he subsequently went to an emergency room in 1987 for complaints of chest pain and numbness and tingling in his arms; he was then referred to St. Vincent where he underwent coronary angiogram in 1987.  The appellant further noted that, only three months after the Veteran's discharge from service, he underwent a VA examination in August 1988 and was diagnosed with slight coronary artery disease.  She noted that the Veteran suffered an acute myocardial infarction in September 1995; he continued to receive treatment at St. Vincent Hospital, but he passed away in May 1998 from a heart attack.  

Received in March 2015 were documents regarding Base Defense in Thailand in February 1973.  Also received was a map of the U-Tapao Air Base around 1972.  

Received in March 2015 was a copy of a hospital report, dated in October 1987, showing that the Veteran received treatment for a right knee injury.  Also received was a copy of an invoice for payment to a doctor in Germany who treated the Veteran in September 1984 for chest contusion and shortness of breath.  


IV.  Legal Analysis-Claim to reopen.

The appellant's claim of entitlement to service connection for the cause of the Veteran's death was previously denied in September 1998.  At that time, it was determined that the evidence failed to show that the myocardial infarction was related to military service.  The RO also determined that there was no indication that any of the service-connected conditions were directly related to the immediate cause of death, and they were not shown to have materially contributed to Veteran's death.  The appellant was notified of this decision and of her appellate rights by letter dated in October 1998.  The appellant did not appeal that decision; thus, the decision became final.  

As noted above, in June 2011, the appellant filed a request to reopen her previously denied claim of entitlement to service connection for the cause of the Veteran's death.  Because the appellant did not appeal the September 1998 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim that has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Since the September 1998 denial of the claim, in August 2010, ischemic heart disease, including coronary artery disease, was added to the list of diseases associated with exposure to certain herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  The amendment applies to claims received by VA on or after August 31, 2010, or claims pending before VA at that time.  The appellant filed her claim in June 2011; thus, the amendment applies to her case.  

In addition, since the last final denial of this claim, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  As the Veteran's certificate of death list myocardial infarction as the cause of death, this amendment is material insofar as it relates to a previously unestablished fact necessary to substantiate the claim.  The additional evidence being both new and material, the claim for entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board further notes that, the Veteran's DD Form 214 indicates that he had 10 years, 10 months, and 13 days of Foreign Service.  His noted awards include the Armed Forces Expeditionary Medal, the Vietnam Service Medal (VSM) with 5 bronze service stars, the Republic of Vietnam Gallantry Cross with device, and the Republic of Vietnam Campaign Medal.  Moreover, the Veteran's service personnel records reflect that he was stationed in Thailand from May 1969 to May 1970 at the U-Tapao Air Base, and that his duty assignment was as a munitions specialist.  The personnel records describe the area as an isolated and restricted area.  

The Board notes that the record previously included no evidence even suggesting a link between the Veteran's death and service.  However, the new evidence, when considered in light of the evidence previously of record, and the amendment adding ischemic heart disease to the list diseases deemed etiologically related to herbicides (to include Agent Orange) exposure at least suggests that the Veteran's death may be associated with in-service herbicides exposure.  

Accordingly, under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for the cause of the Veteran's death are met.  See 38 U.S.C.A.  § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


V.  Legal Analysis-Service Connection-Cause of Death.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for a chronic disease, such as arteriosclerosis and cardiovascular disease, if manifested to a compensable degree within the prescribed presumptive period-one year following separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It must be shown that there was a causal connection.  U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the view point of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. I n cases where the primary causes of death are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (3), (4).  

Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6) (iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a) (6) (iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  

In addition, recent findings indicate that herbicides were also used in Thailand. In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  

VA determined that a special consideration of herbicide exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975.  (See May 2010 C&P Service Bulletin; Project CHECO Southeast Asia Report: Base Defense in Thailand; see also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).  

When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e), including ischemic heart disease, that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii) , the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.  

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, here, the appellant claims she is entitled to the presumption of herbicide exposure because her deceased husband was stationed at U-Tapao Air Base in Thailand.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  

The claimant can attest to factual matters of which he/she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

A review of the Veteran's service personnel records (SPRs) does in fact show that he had service in Thailand from 1969 to 1970, and that he was a munitions specialist.  The personnel records describe the area as an isolated and restricted area.  Moreover, his personnel records describe duties that brought him in close proximity to the perimeter of the base.  Specifically, it was reported that the Veteran was responsible for the delivery of MK82 and M117 bombs to booster assembly, bomb assembly, and preload operations.  It was further noted that the personnel records show that the Veteran frequently supervised the delivery of munitions and components to the flight line.  These duties were consistent with his MOS, performance evaluations, and other credible evidence of record.  

Given the wealth of supporting documentation and statements provided by the appellant and her attorney, and viewing the evidence of record in a light most favorable to the appellant, the Board finds that the evidence as to whether the Veteran was exposed to herbicides is at least in equipoise.  As such, the Board concedes the Veteran's exposure to herbicides during his active service.  

A review of the medical evidence shows the Veteran was diagnosed as having CAD; in fact, he was diagnosed with coronary artery disease shortly after service in August 1988.  Furthermore, the cause of death listed on the Veteran's death certificate is myocardial infarction.  As the Board has conceded exposure to herbicides in Thailand, the Veteran's diagnosed ischemic heart disease/CAD is presumed to be associated with his in-service herbicide exposure.  There is not of record the requisite clear and convincing evidence to rebut this presumption.  As a result, the Board finds that the evidence supports a grant of service connection for cause of death for ischemic heart disease on a presumptive basis as a result of herbicide exposure.  


ORDER

New and material evidence has been received sufficient to reopen a claim of service connection for the cause of the Veteran's death; to this limited extent, the appeal of this issue is granted.  

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


